Title: To John Adams from Antoine Marie Cerisier, 2 June 1783
From: Cerisier, Antoine Marie
To: Adams, John


          Monsieur
            Amsterdam ce 2 juin 1783
          Vos desirs serons toujours des ordres pour moi. Vous verrez que je m’y suis conformé dans le No. que j’e vous fais passer. J’espere pouvoir faire insérer le reste dans les deux suivans: vous m’obligeriez de me communiques ce que vous pensez de la traduction, si elle est exacte & fidele, vous ne verrez pas non plus sans interêt les détails & anecdotes que j’ai ôsé publier sur notre constitution Stathouderienne: jamais les esprits n’ont été si bien préparés pour une reforme heureuse; c’est dommage que notre position n’est pas aussi favorable que l’était celle de l’Amérique: c’est dommage que nous n’ayons pas a la tête du parti patriotique des hommes de poids & d’influence, par leurs talens & leur desintéressement, tels que l’Amérique en a trouvé dans les Adams, les Hancock &c. Il n’y a pas assez d’union & de combinaison dans nos vues: il y a même dans le parti patriotique des interêts trop opposés; mais Surtout, ce qui nous désespere, c’est que les puissances voisines ont trop d’influence sur les esprits; nous craignons la prusse, l’Angleterre, la France, l’Empereur; nous ne sommes pas encore arrivés à ce dégré de courage & d’ardeur qui brave les dangers & prefere le bien de la patrie à tout, même à sa propre vie. L’exemple de l’Amérique ne nous Suffit pas; il nous faudrait son esprit: J’ai l’honneur d’être avec, un dévoument & une vénération inalterables / Monsieur / votre très humble / & très obeissant / Serviteur
          A. M. Cerisier
         
          Translation
          Sir
            Amsterdam, 2 June 1783
          Your wishes are always my command. You will see that I have complied with them in the number that I am enclosing.1 I hope to be able to include the rest in the two following. You would greatly oblige me by telling me what you think of the translation. If it is accurate and faithful, you will not read without interest the details and anecdotes that I ventured to publish on our stadtholderian constitution.2 Never have minds been so well prepared for a successful reform. It is a pity that our position is not as favorable as America’s was and that we do not have at the head of the patriotic party, men of consequence and influence, with talent and unselfishness, as America has found in the Adamses, the Hancocks, etc. There is not enough unity and collaboration in our views. Even in the Patriot Party there are interests that are too much opposed to one another. But what makes us despair above all is that the neighboring powers have too much influence on our minds: we fear Prussia, England, France, and the emperor. We have not yet reached the level of courage and ardor that faces dangers and sets the good of the country above all, even one’s own life. America’s example is not enough for us; we need its spirit. I have the honor of being, sir, with unalterable devotion and veneration, your very humble and very obedient servant
          A. M. Cerisier
        